DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.


Claim Rejections - 35 USC § 112
Claims 12-21, 23-29, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites “A formulation…comprising: an impregnating agent; a carrier; a barrier material; [and] a tape adhesive”. The original filing appears to disclose “a formulation for an impregnating agent…which is capable of impregnating a solid insulation material with a carrier, a barrier material and an accompanying tape adhesive…characterized in that the impregnating resin is a cycloaliphatic epoxy resin…[etc.]” (Specification at 1st paragraph of p5). That is, the original filing discloses a formulation that comprises a resin that then can be used to impregnate an article comprising a solid insulation material having a carrier, barrier material, and tape adhesive. Therefore, the claim encompasses a “formulation” that differs from the originally disclosed “formulation”. Dependent claims are rejected for the same reason.
Claims 12-21, 23-29, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “A formulation…comprising: an impregnating agent; a carrier; a barrier material; [and] a tape adhesive”. The scope of the claim is indefinite because all of the claimed features do not appear to encompassed by the generally accepted definition of “formulation” (e.g., a mixture of compounds). Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The examiner notes, however, the original filing suggests “formulation” in the present application refers to the generally accepted definition given that the specification describes a formulation that comprises a resin, etc. as noted in the rejections under 35 USC 112(a) above. Therefore, it is not clear what is being claimed. Dependent claims are rejected for the same reason.
Additionally, dependent claims 13 and 14 further illustrate that the use of “formulation” renders the claim indefinite. The claims further require “the carrier comprises woven fabric, nonwoven fabric, or a film” and “the barrier material is present on, in, or atop the carrier”. It is unclear how such features are encompassed by “a formulation”, or otherwise what definition of “formulation” is intended.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments to claim 12 overcome previous rejections under 35 USC 112. The amendments, however, raise new issues under 35 USC 112 as explained above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787